Citation Nr: 0416006	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  02-17 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
lumbar spine disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  

3.  Entitlement to an initial compensable evaluation for a 
scar, residual of a pilonidal cyst. 

4.  Entitlement to an initial compensable evaluation for pes 
planus. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from February 
1941 to January 1946.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota.  

In September 2003, the RO denied secondary service connection 
for a bilateral knee disability, and informed the veteran in 
a letter dated September 26, 2003.  The veteran was informed 
that he had one year to disagree with that determination.  
The RO also sent the veteran a supplemental statement of the 
case on September 18, 2003, which included reference to the 
secondary service connection issue.  The supplemental 
statement of the case concerned direct service connection for 
a bilateral knee disability.  No laws and regulations 
concerning secondary service connection were given.  However, 
the veteran responded to the supplemental statement of the 
case in a letter received at the RO on September 22, 2003 
indicating that he disagreed with the reasons and bases for 
denial of service connection for degenerative joint disease 
of both knees made by the VA examiner.  The VA examiner had 
opined that the veteran's bilateral knee disability was not 
related to his service-connected pes planus.  This statement 
cannot be accepted as a notice of disagreement to the rating 
action denying secondary service connection for a bilateral 
knee disability since it predates the date of the notice sent 
to the veteran.  If the veteran wishes to disagree with that 
action, he should contact the RO regarding the matter.  




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.  In November 1966, the Board denied service connection for 
residuals of a hemilaminectomy.  That decision is final.

3.  Evidence submitted since the November 1966 Board decision 
is so significant that it must be considered to fairly decide 
the merits of the veteran's claim for a lumbar spine 
disability.  

4.  The veteran was not treated during service for low back 
complaints, and his current low back complaints are not 
related to service.  

5.  The veteran was not treated in service for knee 
complaints, and his current complaints are not related to 
service.  

6.  The veteran's service connected scar, residual of a 
pilonidal cyst is shown to be tender on examination.  

7.  The veteran's pes planus is manifested by complaints of 
pain on use, aching, weakness and swelling.  There is 
tenderness to palpation.  


CONCLUSIONS OF LAW

1.  The November 1966 Board decision that denied service 
connection for residuals of a hemilaminectomy is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2003).  

2.  Evidence received since the November 1966 Board decision 
is new and material, and the veteran's claim for service 
connection for residuals of a hemilaminectomy is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

3.  A lumbar spine disability was not incurred in or 
aggravated by service, and arthritis of the lumbar spine may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2003).  

4.  A bilateral knee disability was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.   38 U.S.C.A. §§ 1110, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2003).  

5.  The criteria for an initial 10 percent evaluation for a 
scar, residual of a pilonidal cyst have been met for the 
entire appeal period.  38 U.S.C.A. § 1155, 5103, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.118 including Diagnostic Code 7804 
(effective prior to and as of August 30, 2002).  

6.  The criteria for an initial 10 percent evaluation for pes 
planus have been met for the entire appeal period.  38 
U.S.C.A. §§ 1155, 5103, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5276 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. § 5100, 
5102, 5103, 5103A, 5107), which applies to all pending claims 
for VA benefits, and which provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his or her claim for benefits under 
the laws administered by the VA.  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  See VCAA 2000, Pub. L. No. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2001).  

First, the VA has a duty to notify the appellant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 
VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified at 38 
U.S.C. §§ 5102 and 5103).  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate his or her claims.  See VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. §3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  See 66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), apply to any application to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Since the veteran's 
claim was received in January 2002, these amendments do apply 
to his request to reopen his previously denied claim for 
service connection for a lumbar spine disability.  

More recently, The United States Court of Appeals for 
Veterans Claims (hereinafter, "the Court") indicated that 
VCAA notice must be given prior to an initial unfavorable 
decision by the agency of original jurisdiction.  See 
Pelegrini v. Principi, No. 01-944, slip op. at 12 (U.S. Vet. 
App., Jan. 13, 2004).  The Court noted, however, that the 
statutory purpose was to ensure adequate notice at a time 
when a claimant "...often has not yet identified the evidence 
and information relevant to the claim", and cited the 
potential for prejudice in forcing a claimant to overcome an 
adverse determination, id. at 12, 13, and emphasizes that in 
that particular case the absence of prejudice had not been 
demonstrated.  The Court cited to four requirements under 
38 U.S.C.A. § 5103(b), 38 C.F.R. § 3.159(b) and Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

1.  Notice of the information and evidence not of record 
that is necessary to substantiate the claim;
	2.  Notice of the information and evidence that VA will 
seek to provide;
3.  Notice of the information and evidence the claimant 
is expected to provide; and,
4.  A request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  

Id. at 14.  

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The Board finds that the appellant has been 
provided adequate notice as to the evidence needed to 
substantiate his claim.  The Board concludes that discussions 
as contained in the rating decision, in the subsequent 
statement of the case, and the supplemental statement of the 
case, in addition to correspondence to the appellant, have 
provided him with sufficient information regarding the 
applicable regulations and the evidence necessary to 
substantiate his claim.  In addition, on September 10, 2002, 
prior to the initial denial of the claim by the RO which was 
issued on September 13, 2002, the RO forwarded a letter to 
the veteran informing him about the VCAA and the duties that 
were established for VA.  He was told what the evidence must 
show and what the RO had done.  He was informed what evidence 
was still needed from him and when and where to send the 
information.  No further assistance in this regard appears to 
be warranted.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Pelegrini, supra.  The Board finds, therefore, that 
such documents are essentially in compliance with VA's 
revised notice requirements.  The Board finds that VA does 
not have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for an equitable 
resolution of the issue on appeal has been identified and 
obtained.  The Board is not aware of any additional relevant 
evidence, which is available in connection with the issue on 
appeal, and concludes that all reasonable efforts have been 
made by VA to obtain evidence necessary to substantiate the 
appellant's claim.  In addition, the Board finds that the 
veteran would not be prejudiced by a determination by the 
Board on his claim without further development.  Accordingly, 
the Board concludes that remanding the claim for additional 
development under the new statute and regulations is not 
necessary, and reviewing the claim without remanding is not 
prejudicial to the appellant.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

In addition, the VA letter had informed the veteran that he 
should send any additional information within one year of the 
date of the September 2002 letter.  Thus VA is in compliance 
with a recent court decision which held that VA must wait one 
year before denying a claim.  See Paralyzed Veterans of 
America, et. al. v. Secretary of Department of Veterans 
Affairs (PVA), 345 F.3d 1334 (Fed. Cir. 2003).  In the 
Veterans Benefits Act of 2003, Congress reinstated VA's 
authority to make decisions on all claims without waiting one 
year.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
117 Stat. 2651 (Dec. 16, 2003).  Therefore, the Board may 
proceed with adjudication of this claim.  

New and Material Evidence

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it was proper for a claim 
to be reopened.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).  Thus, it must first be determined whether the veteran 
has submitted new and material since the most recent adverse 
final decision.  

Pursuant to 38 U.S.C.A. § 7104(b), a decision by the Board 
may not thereafter be reopened and allowed and a claim based 
upon the same factual basis may not be considered.  The 
exception to this rule is described under 38 U.S.C.A. § 5108, 
which provides that "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the [Board] shall reopen the claim and review the 
former disposition of the claim."  Therefore, once a Board 
decision has been issued, absent the submission of new and 
material evidence, the claim cannot be reopened or 
adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104; Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

"New and material evidence" means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative or redundant, and which by itself 
or in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
See Fossie v. West, 12 Vet. App. 1, 4 (1998); Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  See Hodge, 155 F.3d at 1363.

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  In Evans, 
the United States Court of Appeals for Veterans Claims (the 
Court) indicated that the newly presented evidence need not 
be probative of all the elements required to award the claim, 
but need only tend to prove each element that was a specified 
basis for the last disallowance.  Id. at 284.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), using a three-step 
analysis.  The first step requires that the evidence be 
"new" and not of record when the last final decision 
denying the claim was made.  See Struck v. Brown, 9 Vet. App. 
145, 151 (1996).  In other words, the evidence cannot be 
cumulative or redundant.  See 38 C.F.R. § 3.156(a).  The 
second step requires determining whether the newly presented 
evidence "bears directly and substantially upon the matter 
under consideration." The final step in the analysis is 
whether the evidence "is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  See Hodge v. West, 155 F.3d 1356, 1359 (Fed. Cir. 
1998) (citing 38 C.F.R. § 3.156(a)).  This does not mean that 
the evidence warrants a revision of the prior determination.  
It is intended to ensure that the Board has all potentially 
relevant evidence before it.  See Hodge at 1363 (citing 
"Adjudication; Pensions, Compensation, Dependency: New and 
Material Evidence; Standard Definition," 55 Fed. Reg. At 
52274 (1990)).  The credibility of the new evidence is to be 
presumed for the purpose of determining whether new and 
material evidence has been submitted to reopen a claim.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  If all of 
the tests are satisfied, the claim must be reopened.

The evidence that was of record at the time of the November 
1966 Board decision included the veteran's service medical 
records, which showed that the veteran was treated for a 
pilonidal cyst.  At that time his complaints included 
complaints of a sore place at the tailbone.  There was no 
showing of a back disability or of specific back complaints.  
A VA examination dated in February 1955 showed no back 
disability.  The Board also considered buddy statements, 
private examiner statements, private hospitalization reports, 
and a VA field investigation report.  The Board found that 
after the veteran's cyst was excised in service, there were 
no back complaints thereafter in service and not until 1958 
with surgery in 1964, many years after service.  It was 
concluded that a chronic back disability was not incurred in 
service.   

Evidence submitted since the November 1966 Board decision 
includes statements from private examiners, and VA 
examination reports dated in July and August 2002.  In a 
January 2002 letter, a private examiner stated that the 
veteran's present complaints were related to injuries in 
military service.  In a February 2002 letter, a private 
examiner stated that the veteran had chronic back pain, in 
all probably related to his war injuries.  In an April 2002 
letter, a private examiner opined that the veteran's back 
complaints were related to his military service.  The VA 
examination report dated in August 2002 reflects an opinion 
regarding the etiology of the veteran's back complaints.  

The Board finds that after reviewing this evidence, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998).  This evidence is new in that it was not of 
record previously, and is material since a current disability 
has been diagnosed, and there are medical opinions relating 
to the etiology of the veteran's back complaints.  Thus, the 
Board concludes that new and material evidence has been 
submitted in support of the appellant's attempt to reopen his 
claim.  The claim is thus reopened.  

Service Connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

Where the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2003).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.  

A Lumbar Spine Disability

At service entrance in February 1941, the veteran's bones, 
joints and muscles were noted to be normal.  The veteran's 
service medical records show that in October 1944, he was 
treated for a pilonidal cyst.  He reported having soreness in 
the area of his tailbone about two years prior with flare-ups 
from time to time thereafter.  He underwent surgery to remove 
a pilonidal cyst.  The service medical records are silent for 
any low back complaints.  At separation in November 1945, his 
bones, joints, and muscles were noted to be normal.  His 
Reserve examination reports in 1951 and 1952 showed no back 
complaints.  A VA examination report in 1955 showed no back 
complaints or diagnosis.  

In a September 1964 statement, a service comrade of the 
veteran stated that in July 1943, the veteran injured his 
back leading his platoon thorough the obstacles.  He also 
stated that the veteran slipped and fell from a caterpillar 
tractor in June 1943 and hurt his back. 

A statement was received from a physician in October 1964 in 
which he stated that he had examined the veteran in 1944 
while the veteran was stationed in Germany for a complaint of 
back pain.  It was stated that a pilonidal cyst was found, 
and that the veteran was evacuated for surgery and evaluation 
of his back pain.  The examiner stated that at the time of 
the examination, the veteran gave a history of having injured 
his back after a fall from a 12-foot ramp during the obstacle 
course.  Another private examiner's statement also received 
at the RO in October 1964 described the surgery that was 
performed on the veteran in May 1964 as a hemilaminectomy L-5 
and L-4 with excision of old partially ruptured disc at L-5, 
left and soft ruptured disc at L-5, midline.  

In January 1965, a statement was received from a private 
examiner who reported that he has known the veteran for many 
years and that the veteran had no injury during school 
attendance.  Letters to the same effect from four other 
physicians were received that same month.  

In a January 1965 letter, a private examiner reported that 
history and records of the veteran tended to support the 
possibility that a fall which the veteran sustained during 
training during an obstacle course while in the military 
might have initiated the veteran's low back trouble and that 
possible this injury was aggravated by a fall from a tractor 
when the veteran was in England.  

A VA field examination report of an interview with a private 
examiner to determine the basis on which he was able to 
recall the veteran's complaint in 1944 and the reason the 
complaint was not recorded in the military records.  The 
examiner stated that he recalled the veteran after the 
veteran called him by telephone and reminded him of the 
circumstances under which the doctor treated him.  He stated 
that he did not remember if he made an official record of the 
treatment at the time.  Another private examiner reported 
that he believed the veteran had back trouble in 1950.  
Records show treatment in 1958 for an injury to the back.  X-
rays in 1958 showed no evidence of trauma or disease of the 
lumbar spine.  Private medical records show treatment for 
lumbar disc syndrome in the 1960's. 

In a January 2002 letter, a private examiner stated that he 
had reviewed the veteran's entire chart and that it is as 
likely as not that the present complaints are related to the 
injuries the veteran received in the military.  In a February 
2002 letter, the same examiner stated that he had reviewed 
the veteran's files pertaining to his military service and 
that his past history included a laminectomy of his back 
during the war.  He reported that the veteran had chronic 
back pain in all probably related to his war injuries, i.e., 
post-traumatic arthritis.  

In an April 2002 letter, a private examiner reported that the 
veteran had several disabilities, including a history of a 
laminectomy of his back done during World War II.  It was 
stated that his past medical history is significant for 
chronic back pain which is related to war time injuries and 
post traumatic arthritis.  It was opined that the majority of 
the veteran's complaints and physical ailments are related to 
injuries incurred during military service.  

The veteran was examined by VA in August 2002.  The examiner 
stated that she had reviewed both volumes of the claims file 
including the service medical records.  The veteran's history 
was recorded.  He complained of radiating back pain.  
Examination showed the veteran had a healed laminectomy scar 
and that he complained of pain on active range of motion of 
the back at the limits.  The examiner diagnosed status post 
surgery for herniated L5 disk in 1964.  The examiner noted 
that current X-rays showed degenerative joint disease.  The 
examiner stated that it was her medical opinion that it is 
less likely that the veteran's herniated disk, subsequent 
back surgery and degenerative joint disease are secondary to 
service.  She gave the following explanations as her reasons 
for this.  

The examiner noted that the episode described as 
where the veteran fell of the ramp did not cause 
significant back injury since he is unable to 
recall the back hurting at that time and he was 
able to return to regular duties in 2 days.  It was 
noted that this indicates that there was no 
significant back injury at that time.  The examiner 
also noted that the episode of sore muscles and 
back pain for two weeks after the work detail in 
Europe on the collapsed crane does not suggest that 
there was a specific injury to the back, but rather 
an overuse sort of generalized strain that 
resolved. 

The examiner noted that the discharge physical does 
not mention any problems with the back, nor do the 
examinations done in 1951 and 1952.  It was noted 
that there was one mention of back problems in 1959 
that had been present for several months, but that 
this was more than 10 years after the veteran had 
left the military and appeared to be an isolated 
episode. The examiner reported that the problems 
that the veteran had leading to surgery indicate 
trouble starting in 1963 and 1964.  The examiner 
indicated that certainly disk herniation can occur 
without any major trauma, and that there is no 
logical reason to connect the problems in 1964 to 
military service some 20 years prior, especially 
given the absence of any ongoing back problems from 
the time of his military service.  It was reported 
that rather, it appeared that he had the onset of 
symptoms in 1963 and 1964 which is the history that 
he related to the examiner.  She noted that this 
being 20 years after his military service suggests 
that this was an unrelated disk herniation.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in doing so, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot 
make its own independent medical determination, and it must 
have plausible reasons, based upon medical evidence in the 
record, for favoring one medical opinion over another.  
Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In 
assessing such evidence, the failure of the physician to 
provide a basis for his opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).  


With regard to medical evidence, an assessment or opinion by 
a health care provider is never conclusive and is not 
entitled to absolute deference.  Indeed, the courts have 
provided guidance for weighing medical evidence.  They have 
held, for example, that a postservice reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  Grover v. West, 
12 Vet. App. 109, 112 (1999).  Further, a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record.  Miller 
v. West, 11 Vet. App. 345, 348 (1998).  In addition, an 
examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995). Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Also, a medical opinion is inadequate when unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995). Finally, a medical opinion based on an inaccurate 
factual premise is not probative. Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993).  In sum, the weight to be accorded the 
various items of medical evidence in this case must be 
determined by the quality of the evidence and not necessarily 
by its quantity or source.  

The record shows that the veteran underwent surgery in 
service for a complaints due to a pilonidal cyst which 
included complaints of soreness at the tailbone.  Subsequent 
to the surgery, there are no complaints relating to back pain 
in service.  The veteran has indicated that he injured his 
back in 1943 in service.  While he has submitted buddy 
statements and a statement from an examiner concerning this 
injury, there are no service medical records to support this 
contention.  There are several medical opinions in the file 
concerning the etiology of the veteran's current low back 
complaints.  Upon review of the evidence of record, the Board 
finds that service connection for a low back disability is 
not warranted. 

As to the inservice complaint of tailbone soreness, it is 
noted that this was contemporaneous with the finding of a 
pilonidal cyst and that after surgery, the veteran had no 
further complaints during service or for many years 
thereafter.  Thus the Board finds that this was an acute and 
transitory complaint which resolved.  There is no evidence to 
show that this complaint in service is related to the 
veteran's current low back disability. 
 
Several private examiners have opined that there is a 
relationship between the veteran's current low back 
complaints and trauma to the back in service.  Initially, the 
Board notes that the private examiners that indicated that 
the veteran's records had been reviewed, did not specifically 
identify the records that had been reviewed in support of 
their opinions.  These examiners based their findings on an 
inservice trauma to the back on a history provided by the 
veteran since reference is made to war injuries or trauma to 
the back which is not documented in the service medical 
records. Thus any opinion relating the veteran's current 
complaints to an inservice injury lacks probative value since 
there is no documentation of an injury to the back in 
service.   In addition, none of the private examiners noted 
above offered rationale for opinions given.  

The Board finds that the VA examiner's opinion is of greater 
probative value.  The VA examiner indicated that she had 
reviewed both of the veteran's claims files including his 
service medical records.  After examining the veteran, she 
opined that it was less likely that the veteran's current 
complaints were related to service.  She further offered 
detailed reasoning for her opinion based on all of the 
medical evidence.  Thus the Board finds that this evidence is 
most probative of the issue at hand, and supports a finding 
that service connection for a low back disability is not 
warranted.  


A Bilateral Knee Disability

The veteran's service medical records show no complaint, 
diagnosis or treatment for a bilateral knee disability.  At 
service entrance in February 1941, the veteran's bones, 
joints and muscles were noted to be normal.  His service 
separation examination report dated in November 1945 shows no 
bone, joint or muscle abnormality.  His 1951 and 1952 
examination reports for the Reserves show his lower 
extremities to be normal.  

VA records dated in 1988 show treatment for right knee 
degenerative arthritis.  Private records show that a February 
2002 examination report found osteoarthritis of the knees.  

In an April 2002 statement, a private examiner reported that 
the veteran complained of problems with his knees, 
particularly the right knee.  It was noted that X-rays of the 
knees showed significant osteoarthritis and destruction of 
the medial joint space with bone on bone contact.  The 
examiner opined that the majority of the veteran's complaints 
were related to his military service.  

On VA examination in August 2002, the examiner noted that 
both volumes of the claims file had been reviewed including 
the service medical records.  The veteran complained of pain 
of both knees.  The veteran reported that during service he 
had an injury in 1943 on the obstacle course.  Examination 
showed tenderness along the joint lines and bony degenerative 
changes.  The diagnosis was, degenerative joint disease, 
bilateral knees.  The examiner stated that it was her medical 
opinion that it is less likely that the degenerative joint 
disease of the knees is secondary to the veteran's military 
service.  The examiner gave the following reasons for her 
opinion. 

The examiner noted that there is no history on 
injury to the knees while on active duty and that 
the fall described by the veteran was not followed 
by any symptoms of the knees.  She stated that the 
veteran does not give a history of problems with 
the knees until 1972 when he was climbing stairs.  
The examiner pointed out that there are no medical 
records in the claims file that show treatment for 
the knees in the early or middle years after the 
veteran left the military. 

The Board finds that the preponderance of the evidence is 
against a finding that service connection is warranted for a 
bilateral knee disability.  While the veteran has a current 
diagnosis of a bilateral knee disability, there is no showing 
of an injury to the knees or of arthritis during service or 
until many years after service.  In addition, a VA examiner 
has opined that there is no relationship between service and 
the veteran's current complaints.  This opinion was rendered 
after a through review of the record and examination of the 
veteran.  The examiner also offered rationale for her 
conclusion.  The private examiner's statement is much less 
probative in that it is general in nature, is based on a 
history provided by the veteran which is not supported in the 
record, and no rationale for the opinion is provided by the 
examiner.  Thus, service connection will be denied.   

Increased Initial Ratings

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities. 

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as staged ratings.  Id. at 126.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.

A 10 percent rating may be assigned for scars which are 
superficial, tender and painful on objective demonstration. 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2001).

A disability evaluation in excess of 10 percent may be 
assigned under Diagnostic Code 7805, which evaluates scars 
based upon limitation of function of the part affected.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002. 67 Fed. Reg. 49590 
(July 31, 2002). Under the revised regulations, scars other 
than of the head, face, or neck, are rated under Diagnostic 
Codes 7801 to 7805 as follows:

Diagnostic Code 7801 pertaining to scars, other than head, 
face, or neck, that are deep or that cause limited motion: 
Area or areas exceeding 144 square inches (929 sq. cm.) 
warrant a 40 percent rating; area or areas exceeding 72 
square inches (465 sq. cm.) warrant a 30 percent rating; area 
or areas exceeding 12 square inches (77 sq. cm.) warrant a 20 
percent rating; and area or areas exceeding 6 square inches 
(39 sq. cm.) warrant a 10 percent rating.

Diagnostic Code 7802 pertaining to scars, other than head, 
face, or neck, that are superficial and that do not cause 
limited motion: Area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.

Diagnostic Code 7803, scars, superficial, unstable warrant a 
10 percent rating.

Diagnostic Code 7804, scars, superficial, painful on 
examination warrant a 10 percent rating.

Diagnostic Code 7805, scars, other, will be rated based on 
limitation of function of affected part.

The notes pertaining to these regulations (re-numbered) are 
shown below:

(1) Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.

(2) A deep scar is one associated with underlying soft tissue 
damage.

(3) A superficial scar is one not associated with underlying 
soft tissue damage.

(4) An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.

(5) A 10-percent evaluation will be assigned for a scar on 
the tip of a finger or toe even though amputation of the part 
would not warrant a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

In the present case, service connection was granted for a 
scar, residual of pilonidal cyst excision in September 2002, 
and a noncompensable evaluation was assigned.  The medical 
evidence shows that on VA examination in August 2002, the 
examiner found that the veteran had a healed incisional scar 
at the superior gluteal crest from the pilonidal excision 
that measured approximately 4 cm.  The examiner stated that 
it was well healed without subcutaneous tissue loss or 
atrophy.  The examiner noted that there was minimal 
tenderness to palpation over the tip of the coccyx, which was 
described as somewhat prominent just superior to the 
pilonidal scar.   The Board finds that the documentation of 
tenderness around the scar supports a finding that a 10 
percent evaluation is warranted for the entire appeal period.    

A rating beyond 10 percent is not warranted since there is no 
showing of limitation of function of the affected part.  
Neither is there a showing of an area exceeding 77 square 
centimeters.  38 C.F.R. Part 4, Diagnostic Codes 7804, 7805 
(effective before and as of August 30, 2002).  



Pes Planus

Pursuant to Diagnostic Code 5276, a 10 percent rating is 
warranted for moderate bilateral or unilateral pes planus 
manifested by weight-bearing line over or medial to great 
toe, inward bowing of the tendo achillis, and pain on 
manipulation and use of feet.  A 30 percent rating is 
warranted for severe bilateral pes planus with objective 
evidence of marked deformity (pronation, abduction, etc.), 
pain on manipulation and use accentuated, indication of 
swelling on use and characteristic callosities.  A 50 percent 
rating is warranted for pronounced bilateral pes planus; 
marked pronation, extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, not improved by orthopedic 
shoes or appliances.

The record shows that service connection was granted for pes 
planus in September 2002, and a noncompensable evaluation was 
assigned.  This was based on a VA examination report dated in 
August 2002.  At that time the veteran complained of foot 
pain after standing for an hour or walking for 30 minutes.  
The examiner stated that the veteran had moderate pes planus 
of both feet.  The diagnosis was, pes planus, mildly 
symptomatic.  

On VA examination in April 2003, the examiner noted that the 
claims file had been reviewed.  The veteran complained of 
aching in the feet, with weakness and swelling.  He reported 
having daily flare-ups that last about 20 minutes.  He noted 
that during flare-ups he has to sit down.  The examiner 
stated that he estimated that the veteran did not lose range 
of motion of his feet during flare-ups, but rests due to pain 
in the feet.  X-rays were noted to show pes planus, 
bilaterally.  Examination showed flattening of the arches of 
the feet on weight bearing.  On walking, there was no 
inversion or eversion of the ankles or abnormal step off.  
The Achilles' tendon remained in a horizontal straight 
position when the veteran was walking.  It was noted that his 
limp was related to his knees and not his foot problem.  
There was no tenderness and no swelling.  The veteran stated 
that he could not do yard work in part due to his foot 
condition, and that the foot condition also partly affected 
his ability to hike and to do other outside activity.  Pes 
planus was diagnosed.  

The record shows that the veteran's bilateral foot disability 
has been found to show tenderness to palpation and he has 
reported pain on use of the feet.  The Board finds that the 
evidence shows a disability picture that more nearly 
approximates the criteria for a 10 percent evaluation, which 
reflects moderate symptoms.  A rating beyond 10 percent is 
not warranted since there is no showing of severe symptoms of 
the feet.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2003), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2003).

The Board finds that the veteran's disabilities do not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance. 




ORDER

New and material evidence has been received, and the claim of 
entitlement to service connection for a lumbar spine is 
reopened.  

Service connection for a lumbar spine disability is denied. 

Service connection for a bilateral knee disability is denied. 

An increased initial evaluation for a scar, residual of a 
pilonidal cyst to 10 percent is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  

An increased initial evaluation for pes planus to 10 percent 
is granted subject to controlling regulations governing the 
payment of monetary benefits.   




	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



